PCIJ_AB_49_InterpretationMemelStatute_GBR-FRA-ITA-JPN_LTU_1932-08-11_JUD_01_ME_00_FR.txt. 1932.
11 août.
Rôle général
n° 50.

294

COUR PERMANENTE DE JUSTICE INTERNATIONALE

VINGT-CINQUIÈME SESSION

11 août 1932.

INTERPRÉTATION DU STATUT
DU TERRITOIRE DE MEMEL

Convention du 8 mai 1924 relative à Memel; Statut du Ter-

vitoive de Memel annexé à ladite convention. — Interprétation
notamment des articles premier, 2 et 17 de la convention, et des
ariicles 2, 6, 7, Zo, r2, 16 et 17 du Statut. — Pouvoirs du

gouverneur. du Territoire par rapport: a) à la révocation du
président et des membres du Directoire du Territoire de Memel ;
b) à la constitution d'un Directoire; c) à la dissolution de la
Chambre des Représentants du Territoire. — Conditions dans
lesquelles ces pouvoirs peuvent élye exercés.

ARRÊT

Présents: MM. GUERRERO, Vice-Président de la Cour, Président

en fonction; le baron ROLIN-JAEQUEMYNS, le comte
ROSTWOROWSKI, FROMAGEOT, DE BUSTAMANTE, ALTA-
MIRA, ANZILOTTI, URRUTIA, ADATCI, sir CECIL
Hurst, MM. SCHÜCKING, NEGULESCO, Jhr. VAN
EYsiNGA, M. Wanc, juges; M. RÔMER'IS, juge ad
hoc.
295 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

Dans l'affaire relative à l'interprétation du Statut du Terri-
toire de Memel, ‘

Entre

le Gouvernement de Sa Majesté britannique dans le Royaume-
Uni de Grande-Bretagne et d’Irlande du Nord, représenté par
sir William Malkin, K.C., K.C.M.G., C.B.;

le Gouvernement de la République française, représenté par
M. J. Basdevant, jurisconsulte du ministère des Affaires
étrangères, professeur à la Faculté de droit de Paris, en
qualité d’agent, et par M. Charguéraud, jurisconsulte-adjoint
du ministère des Affaires étrangères, en qualité d’agent-
adjoint ;

le Gouvernement de Sa Majesté le roi d'Italie, représenté
par M. Massimo Pilotti, premier président de Cour d’appel,
jurisconsulte au ministère royal des Affaires étrangères, et par
le comte Senni, envoyé extraordinaire et ministre plénipoten-
tiaire d'Italie à La Haye;

le Gouvernement de Sa Majesté l'empereur du Japon,
représenté par M. Matsunaga, envoyé extraordinaire et ministre

x

plénipotentiaire du Japon à La Haye;
ét

le Gouvernement de la République de Lithuanie, représenté
par M. Venceslas Sidzikauskas, envoyé extraordinaire et ministre
plénipotentiaire de Lithuanie a Londres,

La Cour, -

ainsi composée,
rend l'arrêt suivant:

Par requête introductive d’instance, déposée au Greffe de
la Cour le rr avril 1932, en conformité de l'article 40 du
Statut et de l'article 35 du Règlement, les Gouvernements
de Sa Majesté britannique dans le Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord, de la République française,
de Sa Majesté le roi d'Italie et de Sa Majesté l’empereur du
Japon, ont introduit devant la Cour permanente de Justice
internationale une instance contre le Gouvernement de la

5
296 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

République de Lithuanie, ayant trait à des divergences d’opi-
nions touchant la conformité de certains actes de ce dernier
Gouvernement avec le Statut du Territoire de Memel, annexé

x

a la Convention du 8 mai 1924 relative 4 Memel.

Dans la requête, qui invoque la clause juridictionnelle ins-
crite à l’article 17 de ladite convention, les Puissances requé-
rantes indiquent de la manière suivante l'objet du différend :

« Plaise à la Cour:
Dire....

I) si le gouverneur du Territoire de Memel a le droit
de révoquer le président du Directoire ;

2) dans le cas de l’affirmative, si ce droit n'existe
que sous certaines conditions ou dans certaines circon-
stances, et quelles sont ces conditions ou circonstances ;

3) dans le cas où le droit de révoquer le président du
Directoire serait reconnu, si la révocation de celui-ci
entraîne la cessation des fonctions des autres membres
du Directoire ;

4} dans le cas où le droit de révoquer le président du
Directoire n’existerait que sous certaines conditions ou
dans certaines circonstances, si la révocation de M. Bôütt-
cher effectuée le 6 février 1932, est régulière dans les
circonstances où elle s’est produite ;

5) si, dans les circonstances où elle s’est produite, la
constitution du Directoire présidé par M. Simaïtis est
régulière ;

6) si la dissolution de la Chambre des Représentants
qui a été effectuée le 22 mars 1932 par le gouverneur du
Territoire de Memel, alors que le Directoire présidé par
M. Simaitis n’avait pas obtenu la confiance de la Chambre
des Représentants, est régulière. »

Aux termes des lettres d'envoi par lesquelles leurs repré-
sentants diplomatiques à La Haye avaient transmis la requête
à la Cour, les Puissances requérantes se sont réservé de joindre
leurs conclusions au. Mémoire qu'elles auraient à . présenter
ultérieurement.

La Cour comptant sur le siège des juges de la nationalité
des Puissances requérantes mais aucun juge de nationalité

lithuanienne, le Gouvernement lithuanien s’est prévalu de son
6
297 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

nN

droit, conformément à l’article 31 du Statut, de désigner un
juge ad hoc pour siéger dans l'affaire.

Les Puissances requérantes ayant, dans la requête, déclaré
renoncer au droit de présenter une Réplique écrite, le Prési-
dent de la Cour — celle-ci n'étant alors pas en session —
fixa, par ordonnance du 16 avril 1932, les délais pour la
présentation en l'espèce d’un Mémoire et d’un Contre-Mémoire,
la date à laquelle le Gouvernement lithuanien pouvait pré-
senter son Contre-Mémoire étant fixée au 30 mai 1932. Le
Mémoire des Puissances requérantes fut présenté le 30 avril
1932, dans le délai prévu, mais le Contre-Mémoire ne fut
déposé que le 31 mai 1932; toutefois, le Président, par déci-
sion rendue à cette dernière date, conformément à l’article 33
du Règlement, considéra ce dépôt comme valable.

Par un acte déposé en même temps que son Contre-Mémoire,
le Gouvernement lithuanien excipa de l’incompétence de la
Cour pour connaître des points 5 et 6 de la requête indiquée
ci-dessus.

Dans ces conditions, le Gouvernement lithuanien se borna,
dans son Contre-Mémoire, à présenter ses observations « rela-
tives aux questions I à 4 faisant l’objet de la requête des
Puissances requérantes ».

Par arrêt du 24 juin 1932, la Cour rejeta l'exception pré-
liminaire lithuanienne et retint, pour statuer au fond, les
points 5 et 6 de la requête. Le même jour, elle rendit une
ordonnance fixant au 9 juillet l'expiration du délai dans lequel
le Gouvernement lithuanien pouvait présenter un Contre-Mémoire
sur ces points. Ce deuxième Contre-Mémoire fut d’ailleurs
déposé dès le 2 juillet 1932.

Le Mémoire des Puissances requérantes conclut à ce qu'il
plaise à la Cour dire et juger:

« a) que le gouverneur du Territoire de Memel n’a pas le
droit de révoquer le président du Directoire ;

b) que la cessation des fonctions du président du Directoire
n’entraine pas 1pso facto la cessation des fonctions des autres
membres du Directoire ;

c) que la constitution du Directoire présidé par M. Simaitis,
dans les circonstances où elle s’est produite, n’a pas été régu-
lière ;

d) que la dissolution de la Chambre des Représentants de
Memel, qui a été effectuée le 22 mars 1932 par le gouverneur

7
298 _ INTERPRETATION DU STATUT DU TERRITOIRE DE MEMEL

du Territoire alors que le Directoire présidé par M. Simaitis
n'avait pas obtenu la confiance de la Chambre des Repré-
sentants, n'a pas été régulière ».

Le premier Contre-Mémoire lithuanien contient les « conclu-
sions générales » suivantes:

« Plaise à la Cour .… dire et juger:

1) que le gouverneur du Territoire de Memel a le droit de
révoquer le président du Directoire ;

2) que le gouverneur du Territoire de Memel, en toute cir-
constance, a le droit de révoquer le président du Directoire
dans les cas suivants :

a) au cas où le président aurait commis des actes compro-
mettant la souveraineté ou l'unité de l'État lithuanien ;

b) au cas où le président aurait empiété sur les attributions
du pouvoir central;

c) au cas où le président aurait exercé ses pouvoirs en
méconnaissance des principes de la Constitution lithuanienne ;

d) au cas où le président s’oppose à la prise, par les pouvoirs
locaux, des dispositions nécessaires à l'application, sur le
Territoire de Memel, des traités internationaux conclus par
la Lithuanie et portant sur les matières qui sont de la com-
pétence des pouvoirs locaux ;

e) au cas où le président s’oppose à la prise, par les pouvoirs
locaux, des mesures nécessaires pour l'exécution des stipula-
tions du Statut et des lois de la République applicables sur
le Territoire ;

3) que la révocation, par le gouverneur, du président du
Directoire entraîne la cessation des fonctions des autres
membres, lesquels ne peuvent expédier les affaires courantes de
leurs départements que sur la base d’une délégation spéciale
du gouverneur ;

4) que la révocation de M. Bôttcher, effectuée par le gouver-
neur de Memel à la date du 6 février 1932, est régulière dans
les circonstances où elle s’est produite. »

D'autre part, le second Contre-Mémoire conclut :

« Que les points 5 et 6 de la requête en date du 11 avril
1932 des Gouvernements de France, de Grande-Bretagne, d’Ita-
lie et du Japon, ne visant pas les divergences d'opinions entre
ces Gouvernements et le Gouvernement de la République lithua-
nienne, sur les questions de droit ou de fait concernant les
dispositions de la Convention de Paris du 8 mai 1924, mais
constituant uniquement une divergence de vues qui s’est mani-

8
299 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

festée entre les cinq Gouvernements au sujet de l’opportunité
politique de certains actes de l'autorité lithuanienne à Memel,
divergences qui ne tombent pas sous l'alinéa 2 de l’article 17,
ces points sont irrecevables par la Cour.

Subsidiairement, et dans le cas où la Cour ne croirait pas
devoir prononcer l’irrecevabilité des points 5 et 6 de la requête
des quatre Gouvernements demandeurs, que :

1° la constitution du Directoire présidé par M. Simaïtis
est régulière dans les circonstances où elle s’est produite ;

2° que la dissolution de la Chambre des Représentants, qui
a été effectuée le 22 mars 1932 par le gouverneur du Terri-
toire de Memel, est régulière. »

Au cours des audiences publiques tenues les 8, 13, I4, 16
et 18 juin et les 11, 12 et 13 juillet 1932, la Cour a entendu, en
leurs exposés, observations, répliques et duplique, sir William
Malkin, agent du Gouvernement britannique, M. Chargué-
raud, agent-adjoint du Gouvernement francais, M. Pilotti,
agent du Gouvernement italien, et M. Matsunaga, agent du
Gouvernement japonais, ainsi que M. Sidzikauskas, agent du
Gouvernement lithuanien.

En annexe aux piéces de la procédure écrite, ou bien au
cours de la procédure orale, les pièces énumérées au bordereau
qui forme l’appendice furent déposées au nom de l’une ou de
l’autre des Parties.

Telles sont les conditions dans lesquelles la Cour, se trou-
vant régulièrement saisie, est aujourd’hui appelée à se pro-

noncer.

*
* *

x

A la date du 8 mai 1924 fut conclue 4 Paris la convention
entre l’Empire britannique, la France, l'Italie et le Japon
d'une part, et la Lithuanie d’autre part, convention par laquelle
les Quatre Puissances transférèrent à la Lithuanie la souverai-
neté sur le Territoire de Memel, sous réserve des conditions
énoncées dans la convention. Aux termes de l’article 2 de cette
convention, le Territoire de Memel devait constituer, sous la
souveraineté de la Lithuanie, une unité jouissant de l’autono-
mie législative, judiciaire, administrative et financière, dans les
limites du Statut joint en annexe à la convention et qui, en

9
300 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

tant qu’annexe, est à considérer, suivant l’article 16 de celle-ci,
comme constituant à toutes fins utiles une partie de la conven-
tion.

Les motifs qui ont conduit à la décision de transférer à la
Lithuanie la souveraineté sur le Territoire de Memel, dans les
conditions spéciales énoncées par la convention et par le Statut,
— à savoir que Memel devait jouir d’un régime d'autonomie, —
ne concernent point la Cour. Il n’est donc pas nécessaire de
faire l'historique des négociations qui précédèrent la conclusion
de la convention. Il suffit de constater que la décision de la
Conférence des Ambassadeurs en date du 16 février 1923,
mentionnée dans le préambule de la convention comme ayant
été acceptée par Ja Lithuanie le 13 mars de la même année,
et aussi la résolution adoptée le 11 novembre 921 par
l’Assemblée constituante lithuanienne -— documents qui tous deux
ont été soumis à la Cour —, montrent que, selon l'intention
de toutes les Parties à la convention, l'autonomie à conférer
a Memel devait être réelle et effective, c’est-à-dire qu’elle
devait donner à la population de Memel le droit et le pouvoir
de gérer à son gré ses propres affaires locales.

*

Au cours des débats oraux, le caractére du Statut de Memel,
qui constitue annexe I à la Convention de 1924, et qui régle-
mente l’autonomie de Memel, a fait l’objet de quelques dis-
cussions. La Lithuanie a souligné que, dans la forme, ce Statut
était une disposition édictée par la Lithuanie, et qu’il avait en
fait été promulgué comme une loi lithuanienne; la Lithuanie
en a conclu que le Statut devait étre ainsi considéré et inter-
prété. La thése des Quatre Puissances, d’autre part, est que
si, dans l’ordre interne, le Statut est peut-être à considérer
comme faisant partie de la législation de la République, il se
présente néanmoins devant la Cour comme partie intégrante
d'un traité. Aux fins de la présente affaire, la Cour est en
conséquence d'avis qu’aux termes mêmes de l’article 16 de
la convention, le Statut de Memel doit être tenu pour un
arrangement de nature conventionnelle, liant la Lithuanie, et
qu'il Git être ainsi interprété.

10 “
301 INTERPRETATION DU STATUT DU TERRITOIRE DE MEMEL

%

La requête introductive d’instance indique comme suit l’ori-
gine du différend :

« La révocation du président du Directoire de Memel,
M. Bôttcher, la nomination d’un Directoire présidé par M. Simaïtis
et la dissolution de la Chambre des Représentants ont fait
naître des divergences d’opinions touchant la conformité de
ces actes avec le Statut du Territoire de Memel annexé à
la Convention du 8 mai 1924.

Ces divergences d'opinions n’ont pu être aplanies ni par
l'examen auquel a procédé le Conseil de la Société des Nations,
ni par des négociations entre les Puissances signataires de la
Convention du 8 mai 1924. »

Afin de donner une idée claire des circonstances dans les-
quelles se sont produites les divergences d'opinions dont est
née la présente instance, il est nécessaire de rappeler les faits.

Le Directoire de Memel, dont M. Bôttcher était président à
- l’époque de sa révocation, est l’organisme qui, aux termes du
Statut de Memel, doit exercer le pouvoir exécutif sur le
Territoire de Memel.

Le 17 décembre 1931, M. Bôttcher, accompagné de deux
membres de la Chambre des Représentants, se rendit à Berlin.
Les Parties à la présente instance ne sont pas d'accord quant
à l’objet en vue duquel ce voyage à Berlin fut entrepris, mais
certains faits qui y ont trait ne sont pas contestés. Le Gou-
vernement lithuanien n'était pas au courant du voyage; les
faits ne vinrent à sa connaissance qu’ultérieurement. Les
dépenses du voyage furent mises à la charge de la Trésorerie
du Territoire. L’un des compagnons de M. Bôttcher n'avait
pas de passeport ; le consul général d'Allemagne à Memel lui
donna un certificat spécial portant la mention que le titulaire
se rendait à Berlin pour des pourparlers avec les autorités
allemandes et que ces pourparlers constituaient un intérêt alle-
mand considérable. Durant leur séjour à Berlin, M. Bôttcher
et ses compagnons de voyage eurent des entretiens avec des
fonctionnaires du Gouvernement, au ministère du Ravitaille-
ment ainsi qu'au ministère des Affaires étrangères.

Tels sont, dans leurs grandes lignes, les faits incontestés.
Ii sera nécessaire de les examiner un peu plus en détail a

II
302 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

propos du point n° 4, relatif à la révocation de M. Béttcher.

Lorsque le gouverneur de Memel eut connaissance de ce qui
s'était passé, il informa, à Ja date du 27 décembre 193x,
M. Bôttcher que celui-ci ne possédait plus sa confiance, et il
lui conseilla de donner sa démission. Le 16 janvier 1932,
M. Bôttcher répondit qu’il croyait à l'existence d’un malen- —
tendu au sujet de son voyage à Berlin, et que ce malentendu
pourrait aisément être dissipé par un entretien verbal. Il
demanda donc à être reçu par le gouverneur.

Il n’est pas clairement établi que cette conversation ait eu
lieu. Mais, à la date du 25 janvier 1932, le gouverneur fit
à la Chambre des Représentants de Memel, dans une lettre
dont lecture fut donnée le méme jour 4 la Chambre, un
exposé des faits, et M. Bôttcher fit également un exposé. Sur
quoi, la Chambre exprima à M. Bôttcher le maintien de sa
confiance, par quinze voix contre quatre et six abstentions.
A la date du 6 février, le gouverneur révoqua M. Bôttcher
de ses fonctions de président. Le texte de la lettre adressée

à M. Bôttcher est ainsi conçu:

« Memel, le 6 février 1932.
Monsieur le Président,

Le 17 décembre de l’année dernière, à l'insu du Gouverne-
ment de la République, vous vous êtes rendu dans la capitale
d’un État étranger et vous y avez engagé des négociations
avec le Gouvernement de cet État, et cela au mépris des
organes légaux de votre propre État, qui sont seuls autorisés
à conduire de telles négociations. Cette façon d'agir fait
apparaître votre maintien au poste de président du Directoire
comme incompatible avec les intérêts de l’État et constitue
en outre une menace — ainsi qu'il résulte d’ailleurs des évé-
nements des derniers jours — pour l’ordre public de l'État.

C'est pourquoi, dans ces circonstances exceptionnelles, je
me vois forcé de révoquer le décret, en date du 8 janvier 1931,
par lequel je vous nommais président du Directoire.

12
303 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

En vous communiquant cette décision, je vous prie de
remettre les affaires de président du Directoire à M. le conseil-
ler Toli8ius, que j'ai chargé de gérer les affaires de la
présidence du Directoire jusqu’à ce que j’aie nommé un nouveau
président.

Veuillez agréer, etc.

(Signé) MERKYS, Gouverneur. »

Le même jour, le gouverneur adressa à M. Zygaudas, qui
faisait déjà partie du Directoire, une lettre contenant le
passage suivant : « Je vous charge de prendre succession des
fonctions de M. Bôttcher et de remplir les fonctions de
président du Directoire jusqu’à ce que j'aie nommé le nouveau
président du Directoire. » M. Zygaudas refusa, et, en consé-
quence, le gouverneur chargea M. Tolifius d’exercer la prési-
dence ad «interim. Les ‘deux autres membres du Directoire
furent également relevés de leurs fonctions.

A la date du 8 février, le Gouvernement allemand, confor-
mément à l’article 17, alinéa premier, de la Convention de
Memel de 1924, soumit l’affaire au Conseil de la Société des
Nations et demanda, vu l’urgence, la convocation immédiate
du Conseil.

A la date du 13 février, le Conseil se réunit; il entendit
les exposés des représentants de l’Allemagne et de la Lithua-
nie; il désigna comme rapporteur M. Colban, représentant de
la Norvège. Le Conseil se réunit, le 20 février, pour examiner
le rapport de M. Colban; il entendit de nouveau les repré-
sentants de l'Allemagne et de la Lithuanie.

13
304 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

Les alinéas 2 à 7 du rapport de M. Colban sont ainsi
conçus :

x

« 2. La question signalée à l'attention du Conseil est très
complexe.

D'un côté, nous nous trouvons en présence d’une allégation
d'après laquelle le président du Directoire de Memel,
M. Bôttcher, aurait été irrégulièrement révoqué par le gouverneur
du Territoire, attendu que l'alinéa 2 de l’article 17 du Statut
de Memel stipule que le président restera en fonction aussi
longtemps qu'il possédera la confiance de la Chambre des
Représentants du Territoire.

D'un autre côté, il est soutenu que les dispositions de la
Convention de Paris du 8 mai 1924 et de ses annexes n’excluent
pas le droit du gouverneur de révoquer, dans certains cas,
le Directoire, et que, dans le cas d’espèce, M. Bôttcher
a été régulièrement révoqué, étant donné que, de l'avis du
Gouvernement lithuanien, il se serait arrogé des attributions
qui appartiennent au pouvoir central et aurait, de ce chef,
violé le Statut de Memel.

3. En outre de cette divergence de principes, les faits
invoqués à l'appui de la révocation de M. Bôttcher sont énoncés
par le Gouvernement lithuanien d’une manière qui ne concorde
pas avec les énonciations formulées d’autre part.

4. Le Conseil a pu enregistrer avec satisfaction les assu-
rances qu'a tenu à exprimer le Gouvernement lithuanien
quant à son intention d'observer scrupuleusement toutes ses
obligations internationales découlant des textes applicables à
Memel. En outre, le Conseil a entendu la déclaration du repré-
sentant de la Lithuanie selon laquelle le gouverneur du Terri-
toire fait des efforts en vue de la constitution d’un Directoire
dans les conditions prescrites par le Statut.

x

5. Il n’en reste pas moins qu’il importe de faire face, a
bref délai, 4 la situation anormale existant actuellement. Cette

situation appelle des mesures urgentes de nature à prévenir
toute aggravation.

6. En effet, la constitution d’un Directoire jouissant de la
confiance de la Chambre des Représentants s'impose. Ce Direc-
toire devrait se présenter sans retard devant la Chambre. La
situation est telle qu’il serait souhaitable de ne pas arriver
à l'expiration du délai prévu comme extrême limite à larti-
cle 17, alinéa 2, du Statut. Le Conseil ne saurait être trop
soucieux de voir rétabli dans le Territoire le fonctionnement
normal de son Statut.

7. Ces mesures immédiates ne préjugent pas la légitimité de
la révocation de M. Bôttcher. On ne saurait se prononcer sur

14
305 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

celle-ci sans que soit préalablement tranchée la question rela-
tive au droit du gouverneur de révoquer le Directoire. Et
s’il était reconnu que le gouverneur a un droit de révocation,
à l'égard du Directoire, encore faudrait-il examiner quelles ont
été exactement les circonstances, et si elles pouvaient justifier
l'exercice de ce droit. »

Le rapport se termine par un passage dans lequel M. Colban
indique qu'il avait pensé devoir suggérer au Conseil de faire
appel à la Cour permanente de Justice internationale pour avis
consultatif, mais qu'il hésitait à le proposer, à cause de la
difficulté qu'il y avait à obtenir l'unanimité en faveur de
cette suggestion. Il se bornait donc à rappeler aux Puissances
signataires de la convention tes possibilités que leur offrait
Valinéa 2 de l’article 17 de la convention.

Le rapport de M. Colban fut adopté par le Conseil, le
représentant de la Lithuanie faisant des réserves au sujet des
nos 5 et 6 de ce rapport.

Le 23 février 1932, M. Bôttcher remit au gouverneur sa
démission de président du Directoire et, le même jour, les
chefs des partis de la majorité à la Chambre des Représen-
tants de Memel informèrent le gouverneur que, M. Bôttcher
ayant maintenant donné sa démission, ils étaient prêts à
proposer des noms en vue de la désignation du président du
Directoire. Le gouverneur les avait invités à le faire; mais,
le xo février, ils avaient informé le gouverneur qu'ils n'étaient
pas en mesure de donner suite à cette invitation.

Le 27 février, le gouverneur désigna comme président du
Directoire M. Simaïtis, qui n’appartenait à aucun parti. A
cette occasion, le gouverneur publia l’avis officiel suivant :

« En vertu de l’article 17 du Statut de Memel, le
gouverneur a nommé le directeur d'école Eduard Simmat
président du Directoire du Territoire de Memel.

Le président nouvellement nommé poursuit actuellement
avec des membres des partis majoritaires des pourparlers
en vue de la formation d’un Directoire sur la base parle-

mentaire. On doit s'attendre à ce que le Directoire soit
prochainement constitué. »

Les chefs des partis majoritaires paraissent à ce moment avoir
été satisfaits de la désignation de M. Simaitis, et durant une

15
306 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

quinzaine de jours ils négocièrent avec lui afin de s'entendre
sur la composition d’un nouveau Directoire. Le 12 mars, cepen-
dant, les négociations furent rompues et les chefs des partis
majoritaires firent savoir au gouverneur qu'ils ne voulaient
plus accepter M. Simaïtis comme président du Directoire,
mais qu'ils étaient disposés à entrer en négociations au sujet
de la constitution d’un Directoire sur une base parlementaire.
M. Simaïtis composa ensuite son Directoire, en faisant appel à
deux personnes qui n’appartenaient pas aux partis de la
majorité. Le Directoire ainsi formé par M. Simaitis se présenta
le 22 mars devant la Chambre. Celle-ci, après avoir entendu ©
une déclaration du Directoire, lui refusa sa confiance par
vingt-deux voix contre cinq. M. Simaïtis donna alors lecture
d’un décret par lequel le gouverneur dissolvait la Chambre.

Depuis que la procédure avait été engagée à Genève devant
le Conseil de la Société des Nations, les Quatre Puissances,
parties avec la Lithuanie à la Convention de 1924, avaient
continué à s'intéresser aux affaires de Memel et s'étaient effor-
cées de régler à l'amiable les difficultés qui s'étaient pro-
duites. Au cours des négociations, elles apprirent, à la suite
d'un entretien que le ministre de France à Kaunas avait
eu, le 27 février, avec le ministre des Affaires étrangères,
M. Zaunius, que si les partis de la majorité refusaient leur
collaboration, les conséquences de cette décision conduiraient a
une dissolution. Cette observation était, selon le ministre de
France à Kaunas, ainsi formulée : |

« Au cas où ceux-ci refuseraient de la donner, le Gouver-
nement se verrait dans l'obligation de faire appel au parti
minoritaire. I] s’ensuivrait un vote de méfiance, suivi de la
dissolution de la Diéte et d’élections nouvelles. »

Le ministre de France indiqua alors clairement que, de
l'avis des Quatre Puissances, rien ne justifiait une dissolution:

« Jai fait alors remarquer à M. Zaunius que cette éventua-
lité était contraire aux vues des Puissances. Mais mon insis-

16
307 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

tance ne l’a pas fait fléchir. Il m'a déclaré avec vigueur qu’il
avait fait à ce sujet les réserves les plus expresses devant
le Conseil de la Société des Nations et que son Gouvernement,
après mire réflexion, était résolu à exercer en pareille occur-
rence ses droits de souveraineté. Ce n'est, bien entendu, qu'à
la dernière limite qu'il aurait recours à cette mesure, et, pour
éviter toute critique, ce n’est qu'après la levée de l'état de
siège qu’auraient lieu éventuellement les élections. »

Le 19 mars, après la constitution du Directoiré Simaitis,.
mais avant la dissolution de la Chambre, les Quatre Puissances
firent savoir au Gouvernement lithuanien que, si un Directoire
possédant la confiance de la Chambre n’était pas constitué a
brève échéance, elles soumettraient à la Cour permanente de
Justice internationale, au lieu de l'arbitrage qui avait été
proposé, les questions litigieuses que soulevait la révocation de
M. Bôttcher. Elles ajoutèrent qu’elles considéreraient la disso-
lution de la Chambre comme contraire aux recommandations
du Conseil de la Société et qu'elles se verraient obligées d’exa-
miner si cette dissolution ne constituait pas une nouvelle

s

infraction à la Convention de Memel.

x

La réponse de la Lithuanie à cette note fut adressée le
même jour. Elle était ainsi conçue:

« J'ai pris note de votre communication. Quant au fond,
cette communication, dont la teneur m'avait d’ailleurs été

17
308 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

communiquée par notre ministre à Londres, appelle de ma
part quelques brèves observations préliminaires.

Ad 1. — Le Directoire actuel du Territoire de Memel avait
été formé après de laborieuses négociations entre le prési-

18
309 INTERPRETATION DU STATUT DU TERRITOIRE DE MEMEL

dent du Directoire [M. Simaïtis} et les partis de la Diète.
Seul le vote de cette Diéte, lorsque le Directoire se présentera
devant celle-ci, sera en mesure de hous apprendre si le Direc-
toire jouit ou non de la confiance de la Chambre.

Je me vois obligé de formuler ma plus vive protestation
contre votre assertion que la formation du Directoire actuel,
présidé par M. Simaïtis, n’est pas compatible avec les engage-
ments que j'aurais pris devant le Conseil de la Société des
Nations.

Voici le texte exact de la déclaration que j'ai faite au
Conseil à la date du 20 février écoulé:

« Il ne peut, après les observations que je me suis permis
« de faire à la séance du Conseil du 13 février courant,
« subsister aucun doute que le gouverneur de Memel fasse des
« efforts en vue de la constitution d’un Directoire dans les
« conditions prescrites par le Statut. Ce Directoire se présen-
« tera incessamment devant la Chambre. Étant donné l'attitude
« qu'ont prise certains éléments appartenant a la majorité
« actuelle de la Chambre, subissant des influences venant de
« l’étranger, un appel au pays, dans les conditions prescrites
« par le Statut, pourrait, le cas échéant, être nécessaire. »

C'est uniquement cette déclaration qui me lie. Quiconque
connaît la marche des négociations qui ont eu lieu ces der-
nières semaines à Memel ne saurait, à mon avis, nier l'effort
sérieux que le gouverneur a fait en vue de la constitution d’un
Directoire jouissant de la confiance de la majorité de la
Chambre.

Si ces négociations n’ont pas donné les résultats voulus,
ce n'est pas le Gouvernement lithuanien ou ses organes qui
en portent la responsabilité.

Ad 2. — La délégation lithuanienne a formellement déclaré,
au cours des négociations qu'elle a eues à Genève avec les
représentants des Puissances signataires avec la Lithuanie de
la Convention de Paris, qu’elle ne saurait reconnaître une
espèce de jonction entre la procédure qui devait être choisie
d’un commun accord en vue de donner une solution à quelques
. questions de droit se rapportant à l'incident Bôttcher et
les mesures que les organes compétents sont appelés à prendre
sur place en vue de constituer des organes autonomes, confor-
mément au Statut. Ce point de vue du Gouvernement lithuanien
a été également adopté par les représentants des Puissances.
Je suis pour le moins étonné que votre Gouvernement ait
cru devoir faire dépendre la mise en pratique de la procédure
convenue à Genève de la constitution d’un Directoire d’un
caractère défini.

19
3I0 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

Dans cette éventualité, je me verrais également obligé de
retirer la déclaration que j'ai faite à Genève aux représentants
des trois Puissances et qui a été répétée à Londres au Foreign
Office, par le ministre de Lithuanie, relative à l'abolition
éventuelle de l'état de guerre en cas de nouvelles élections.

Ad 3. — Je cherche en vain dans le rapport de M. Colban,
adopté par le Conseil, et tel que je l’avais adopté moi-même,
des recommandations qui s’opposeraient à la dissolution, dans
les conditions prescrites dans le Statut, de la Diète du Terri-
toire de Memel. Cette éventualité avait été expressément
réservée. dans ma déclaration du 20 février. Je me refuse à
comprendre comment la dissolution de la Diète du Territoire de
Memel,. dans les conditions prescrites dans le Statut, pourrait
constituer. une infraction quelconque à ce Statut, et je ne peux
pas passer sous silence expression contenue dans votre
communication, notamment « si un tel acte ne constitue pas
«de la part du Gouvernement lithuanien une nouvelle infraction »,
ce qui paraît anticiper la solution de la question de droit que

x

nous avons convenu de soumettre à l'arbitrage.

Vu, d’autre part, que le contenu de la communication que
vous avez bien voulu me faire au nom de votre Gouver-
nement a paru il y a quelques jours dans la presse allemande
et a été répandue dans le monde entier par l'agence officielle
allemande Wolff, bien que d’une manière inexacte et tendan-
cieuse, ce qui m'a désagréablement surpris, je me vois obligé
de donner à la presse lithuanierine un résumé succinct de
votre communication ainsi que des observations que je me

x

suis permis de faire à cette occasion.

Kaunas, le 19 mars 1932. »

Des six points qu’énonce la requéte des Quatre Puissances,
les nos I, 2 et 4 sont intimement liés à la légalité de la révo-
cation de M. Béttcher par le gouverneur, acte d’où naquit
le différend.

Les nos I et 2 demandent d’une façon générale si, et le
cas échéant dans quelles conditions, le gouverneur du Terri-
toire de Memel a le droit de révoquer le président du Direc-
toire. Le n° 4 pose également la question du droit de révocation,

20
RER")

Area mines ETD on

311 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

mais en se référant spécifiquement aux circonstances dans les-
quelles s’est produite la révocation de M. Bôttcher. La Cour
suivra la même méthode; elle recherchera en premier lieu si,
et le cas échéant dans quelles circonstances, le gouverneur a,
selon le Statut de Memel, le droit de révoquer le président du
Directoire, et elle examinera cette question sans se référer
aux circonstances particulières de l'incident Béttcher.

Avant d’entrer dans cet examen, la Cour désire toutefois

souligner l'inconvénient provenant de ce que les deux premiers
points ci-dessus rappelés, et aussi le point 3 relatif à la cessa-
tion éventuelle des fonctions des autres membres du Direc-
toire par suite de la révocation du président, sont énoncés
purement in abstracto, sans aucune référence aux circonstances
dans lesquelles le litige s’est produit.
Il est vrai que la requête introductive d'instance, dans l’un
de ses premiers alinéas, indique que ce sont la révocation de
M. Bottcher, la nomination d’un Directoire présidé par M. Simaitis
et la dissolution de la Chambre des Représentants qui ont fait
naître des divergences d'opinions touchant la conformité de
ces actes avec le Statut de Memel et qui ont provoqué l’intro-
duction de la présente. instance; mais les points nes I, 2 et
3 sont énoncés en des termes qui dépassent les faits d’ot
est né le différend et qui, pour autant que la Cour peut s’en
rendre compte, au vu des pièces qui lui ont été soumises,
vont au dela des questions de droit et de fait sur lesquelles
les Parties au litige avaient différé d’opinion dès avant l’intro-
duction, le Ir avril 1932, de la présente instance, et qui
pourraient, dès lors, faire naître des doutes quant à la compé-
tence de la Cour, compétence qui, dans cette affaire, dépend
de l’article 17, alinéa 2, de la convention.

Si c'était la révocation de M. Bôttcher qui eût donné nais-

sance au différend et qui fût à l'origine des autres actes
incriminés, savoir la désignation d’un nouveau Directoire et

‘la dissolution de la Chambre, la méthode opportune et appro-

priée pour soumettre la divergence d'opinions à la Cour eût

21
nd À

atome anne on,

312 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

été de présenter des conclusions visant la légalité de ces actes
en particulier, laissant à la Cour le soin d’énoncer dans sa
décision les principes sur lesquels cette décision serait fondée.

L’inconvénient de la procédure suivie dans la présente
affaire est mis en lumière par le point n° 2, où il est demandé
à la Cour. de dire, au cas où elle répondrait affirmativement
sur le point n° I, sous quelles conditions et dans quelles
circonstances existerait le droit de révocation dont il s’agit.

*

Le point n° I est ainsi conçu:

« si le gouverneur du Territoire de Memel a le droit
de révoquer le président du Directoire ».

La thèse des Quatre Puissances est que le gouverneur ne
posséde aucun droit de ce genre. Comme la juridiction de la
Cour est limitée aux divergences de vues relatives aux disposi-
tions de la Convention de Paris de 1924 (y compris ses annexes),
le sens de la thèse des Quatre Puissances est que le gouver-
neur ne posséde aucun droit de ce genre en vertu du Statut
de Memel.

Les Parties sont d’accord pour admettre que le pouvoir
de révoquer le président du Directoire n’est pas en termes
exprés conféré au gouverneur, mais le Gouvernement lithuanien
soutient que ce pouvoir est implicite et qu’il n’y a, dans le
Statut, aucune disposition qui l’exclue expressément ou impli-
citement. Les Quatre Puissances, en revanche, soutiennent
qu’aucun pouvoir de ce genre ne saurait étre déduit par impli-
cation et qu’il y a, dans le Statut, une disposition qui doit
signifier que le pouvoir de révocation est exclu. Le passage
que visent les Quatre Puissances est une disposition de l’arti-
cle 17 du Statut de Memel selon laquelle le président est nommé
par le gouverneur et restera en fonctions aussi longtemps
qu’il possède la confiance de la Chambre des Représentants.

‘Pour répondre a ces diverses thèses, il convient de consi-
dérer dans leur ensemble la Convention de Paris de 1924
et le Statut y annexé, afin d'apprécier le régime que les
Quatre Puissances, ainsi que la Lithuanie, ont eu en vue d’éta-
blir sur le Territoire de Memel.

22
313 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

Lorsque la Convention de Paris de 1924 a transféré à la
Lithuanie tous les droits et titres qu’en vertu de l’article 99
du Traité de Versailles ces quatre Puissances tenaient de
l'Allemagne sur le Territoire de Memel, et que la Lithuanie
s’est engagée à assurer à ce Territoire l’autonomie stipulée
dans les limites fixées par le Statut de Memel, les Parties à
la convention n’ont certainement pas cherché à partager la
souveraineté entre deux organismes devant coexister sur le
même territoire. Elles ont voulu, tout simplement, assurer au
territoire transféré un certain degré de large décentralisation
législative, judiciaire, administrative et financière, devant se
réaliser en harmonie avec l'unité de l’État lithuanien et dans
le cadre de sa propre souveraineté.

Tandis que la Lithuanie devait avoir la jouissance de toute
sa souveraineté sur le territoire cédé, sauf les limitations
apportées à l'exercice de cette souveraineté, l'autonomie de
Memel ne devait se mouvoir que dans les limites ainsi fixées
et spécifiées.

Tl s'ensuit que les pouvoirs souverains de la Lithuanie et
les pouvoirs autonomes de Memel sont d’un ordre fort diffé-
rent, en ce sens que l'exercice de ces derniers exige l'existence
d'une règle juridique qui ne peut pas être tirée du silence
de l’acte dont l’autonomie tire sa source, ni d’une interpréta-
tion ayant en vue d'élargir l’autonomie en empiétant sur le
fonctionnement du pouvoir souverain.

De l’avis de la Cour, ces considérations découlent notamment
de l’article premier de la Convention de Paris de 1924, par
lequel les Quatre Puissances transférérent à la Lithuanie tous
les droits et titres qu’elles tenaient, sur le Territoire de Memel,
de l’article 2 de la même convention et de l’article premier du
Statut, qui prévoient la constitution de l'autonomie de Memel
« sous la souveraineté de la Lithuanie », et enfin de l’article 7
du Statut, dont la teneur est la suivante:

« Les matières qui, d’après le présent Statut, ne sont
pas du ressort des pouvoirs locaux du Territoire de Memel
seront du ressort exclusif des organes compétents de la
République de Lithuanie. »
314 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

Eu égard à cet article, on ne peut pas se prévaloir du
silence du Statut sur une matière quelconque pour restreindre
Ia souveraineté de la Lithuanie en faveur de l'autonomie de
Memel, ni refuser à la première l'exercice de certains droits
par le seul fait qu’ils ne sont pas consacrés expressis verbis
dans le Statut de Memel. D'ailleurs, le Statut n’a pas été créé
pour conférer des droits à la Lithuanie, mais pour fixer les
limites de l’autonomie que les Parties à la Convention de Paris
de 1924 ont voulu constituer en faveur du Territoire de
Memel.'

En ce qui concerne l’exercice de l’autonomie, la Cour estime
qu'elle n’existe que dans les limites du Statut, et qu'à moins
de dispositions contraires de la convention et de ses annexes
les droits qui découlent de la souveraineté lithuanienne doivent
s'appliquer.

Aux fins de.son autonomie, ‘c’est-à-dire ‘en vue de la gestion
de ses affaires locales exercée librement, le Territoire de Memel
est, aux termes du Statut, pourvu d’un pouvoir législatif,
d’un pouvoir exécutif et d’un pouvoir judiciaire. Le Statut
prévoit également un gouverneur, qui représente le Gouver-
nement lithuanien et qui, en sa qualité de gouverneur, joue un
rôle défini mais important dans la vie locale du Territoire de
Memel. Le Statut de Memel contient un grand nombre d’autres
dispositions ; mais elles sont sans pertinence dans la présente
affaire.

I] n’est pas nécessaire de dire quoi que ce soit des dispo-
sitions du Statut qui visent.le pouvoir judiciaire ; mais celles
qui ont trait au pouvoir législatif et au pouvoir exécutif
appellent des observations. |

- Le pouvoir législatif fait l’objet des articles 10 à 18. Il
n'est pas nécessaire de citer, en détail, ces dispositions ; mais
trois considérations doivent retenir l'attention :

1) le gouverneur, aux termes de l'article ro, est tenu de
promulguer les lois votées par la Chambre, à moins qu'il
n’interpose son veto ;

2) l'exercice de ce droit de veto est réglementé et limité
par Varticle 16, qui le confére au gouverneur dans trois cas,
le premier étant-celui où les lois dépassent la compétence des
autorités du Territoire, et les deux autres ceux dans lesquels
les lois vont à l’encontre de l’article 6 du Statut (aux termes

24
315 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

duquel les autorités locales du Territoire de Memel doivent,
dans l'exercice de leurs pouvoirs, se conformer, sauf dispo-
sitions contraires, aux principes de la Constitution lithuanienne)
ou bien sont incompatibles avec les obligations internationales
de la Lithuanie ;

3) l'initiative en matière législative est réservée par l’arti-
cle 18 à la Chambre et au Directoire, c’est-à-dire aux deux
organes locaux.

Ces considérations font ressortir nettement que l'intention
était de rendre le corps législatif complètement indépendant
dans les limites assignées à l’autonomie, mais qu’en dehors de.
ces limites il ne possédait aucun pouvoir législatif.

Si l’on considère maintenant les dispositions du Statut ayant
trait au pouvoir exécutif, l’article important est l’article 17.
Cet article confère le pouvoir exécutif à un Directoire. Il
est utile de citer textuellement les deux premiers alinéas de
cet article, car ils contiennent la phrase sur laquelle les Quatre
Puissances ont en partie fondé leur thèse. Le texte de ces
alinéas est ainsi conçu :

« Le Directoire exercera le pouvoir exécutif sur le Terri-
toire de Memel. Il comprendra cinq membres au plus, y
compris le président, et se composera de citoyens du
Territoire.

Le président sera nommé par le gouverneur et restera
en fonctions aussi longtemps qu'il possédera la confiance
de la Chambre des Représentants. Le président nommera les
autres membres du Directoire. Le Directoire devra jouir
de la confiance de la Chambre des Représentants et devra
démissionner, si la Chambre lui refuse sa confiance. Si,
pour une raison quelconque, le gouverneur nomme un
président du Directoire lorsque la Chambre des Représen-
tants n’est pas en session, la Chambre devra être convo-
quée de façon à pouvoir se réunir dans un délai de quatre
semaines après cette nomination, pour entendre la décla-
ration du Directoire et lui voter sa confiance. »

Ce qu'il faut noter en premier lieu, c’est que les mots qui
figurent au début de l’article ro « dans les limites du présent
Statut » sont omis ici. L'article 10 dispose ainsi: « Le pouvoir
législatif, dans le Territoire de Memel, sera, dans les limites du
présent Statut, exercé... » L'article 17 dit simplement: « Le
Directoire exercera le pouvoir exécutif sur le Territoire de
Memel. »

25
316 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

La Cour est néanmoins convaincue que l’article 17 doit être
considéré comme n’étendant pas l’action du pouvoir exécutif
au delà des matières qui sont de la compétence des autorités
de Memel; sinon, il serait en contradiction flagrante avec
les dispositions de l’article 7, selon lequel les matières qui,
d’après le présent Statut, ne sont pas du ressort des pouvoirs
locaux du Territoire de Memel, sont du ressort exclusif des
organes compétents de la République de Lithuanie.

Ce qu'il convient d'observer ensuite, c'est l'absence de
toute disposition indiquant ce qui doit se produire si des actes
du pouvoir exécutif à Memel dépassent la compétence des
autorités du Territoire. Il n’y a rien qui corresponde au veto
en matière législative pour les lois dépassant la compétence
desdites autorités locales.

De l'avis de la Cour, il est impossible d’admettre que
l'intention de la convention ait été de laisser l'État lithuanien,
souverain du Territoire de Memel, sans aucun remède pour le
cas où le pouvoir exécutif à Memel enfreindrait le Statut par
des actes dépassant sa compétence.

On a fait valoir, au nom des Quatre Puissances, qu'une
disposition de ce genre aurait été omise parce qu’elle était
inutile. Un acte du pouvoir exécutif dépassant la compétence
conférée par le Statut aux autorités de Memel peut, dit-on,
être ignoré dans les cas où les tribunaux ne sont pas en
mesure d'intervenir; pareil acte peut être traité comme nul
et non avenu. Pour les lois qui dépassent la compétence des
autorités du Territoire, le droit de veto est essentiel parce
que, s’il en était autrement, les tribunaux appliqueraient ces
lois, mais aucune considération de. ce genre ne s’appliquerait
aux actes du pouvoir exécutif.

L’argument n’est pas convaincant, et la Cour ne croit
pas pouvoir accepter cette thèse. Il n’est pas difficile, en effet,
d'imaginer des cas où ce ne serait pas, pour le Gouvernement
lithuanien, une protection suffisante de traiter comme non
avenu l'acte incriminé. :

On a également fait valoir, au nom des Quatre Puissances,
qu'à supposer même que le Gouvernement lithuanien disposât
de quelque remède pour le cas. où le pouvoir exécutif à Memel
excéderait sa compétence, ce remède ne saurait être la révo-
cation du président du Directoire, lorsque la Chambre lui

26
317 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

accorde son appui, à cause de la disposition de l’article 17,
selon laquelle le président restera en fonctions aussi longtemps
qu’il possède la confiance de la Chambre. On soutient que
cette disposition doit exclure tout pouvoir, pour le gouverneur,
de révoquer un président auquel la Chambre accorde sa
confiance.

Cette disposition ne doit pas, de l’avis de la Cour, être isolée
du reste de l’article dans lequel elle figure. L’objet de cet article
est d’assurer l'exercice du pouvoir exécutif sur le Territoire de
Memel. Le pouvoir exécutif est le pouvoir d'accomplir tous les
actes d'exécution qui sont du ressort des autorités de Memel. Le
droit de rester en fonctions, que cette disposition reconnaît au
président de l'organe chargé du pouvoir exécutif, lui est ainsi
reconnu pour lui permettre d’accomplir ces actes. Donner à
ces mots le sens que le droit ainsi conféré au président du
Directoire est absolu et subsiste dans tous les cas, aussi
longtemps que la Chambre lui accorde son appui, aurait pour
résultat que le président pourrait enfreindre le Statut et défier
les autorités du Gouvernement lithuanien, aussi longtemps qu ‘il
serait suivi par la Chambre. Pareille interprétation détruirait
l’économie générale de la Convention de Paris de 1924 et du
Statut qui en est Vannexe, selon lesquels le Territoire de
Memel doit jouir de l’autonomie dans des limites spécifiées,
mais est placé sous la souveraineté de la Lithuanie. L’intention
a été que l’autonomie, telle qu’elle est définie, et la souve-
raineté soient toutes deux effectives.

De l'argumentation soutenue au nom des Quatre Puissances,
il découlerait qu’avec Vappui de la Chambre le président
jouirait de la liberté de dépasser, dans ses actes, les limites
imposées a la compétence des autorités de Memel. On ne
voit pas clairement pourquoi la Chambre, en exprimant sa
confiance au président, pourrait souscrire à des actes de ce
dernier qui excédent la compétence attribuée par le Statut
aux autorités de Memel. La Chambre est avant tout un corps
législatif. Ses pouvoirs en matiére législative ne vont pas au
delà des limites fixées par le Statut — voir article ro. Si
ses actes, en tant qu'organe législatif, dépassent ces limites,
ils se heurtent au veto prévu par l'article 16. Il serait
complètement illogique de penser qu’en matière exécutive la

27
318 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

Chambre puisse, par un vote de confiance, accorder l’immunité
à un président dont les actes iraient au delà de ces limites.

Pour ces motifs, la Cour est amenée à conclure que cette
disposition de l’article r7 du Statut n’admet point l'interpré-
tation qu'en ont donnée les Quatre Puissances. Elle estime
que la portée de cette disposition est limitée aux cas où le
président du Directoire agit dans le cadre de l'autonomie
conférée au Territoire de Memel.

La Cour est également amenée à conclure que l'intention
du Statut n'était pas de laisser le Gouvernement lithuanien
sans protection contre une violation du Statut par les autorités
exerçant à Memel le pouvoir exécutif, et qu’en outre, dans
les cas où les tribunaux ne peuvent intervenir, la possibilité
de traiter de pareils actes comme non avenus ne peut accorder
une protection suffisante.

Les cas énumérés à l’article 16 comme étant ceux dans les-
quels le gouverneur peut opposer un veto aux actes du pouvoir
législatif sont tous des cas dans lesquels le Gouvernement

 

lithuanien pourrait également avoir besoin de protection s’il
s'agissait d’un acte du. pouvoir exécutif au lieu d’un acte du.
pouvoir législatif.

“Suivant une bonne interprétation du Statut, le gouverneur
doit être considéré comme ayant le droit de suivre les actes
du pouvoir exécutif à Memel, afin de s'assurer que ces actes
ne dépassent pas les limites de la compétence des autorités
locales, telle que cette compétence est prévue par le Statut,
ni qu'ils vont à l'encontre des dispositions de l’article 6 du
Statut ou des obligations internationales de la Lithuanie.
S'il en est ainsi, le principe posé à l’article 16, et selon
lequel les mesures législatives sont frappées d’un veto, doit
également s'appliquer, c’est-à-dire que le gouverneur a le
droit de prendre des dispositions appropriées pour protéger
les intérêts du Gouvernement lithuanien.

La Cour ne pouvant être d’avis que la phrase de l’article 17
exclut dans tous les cas le droit de révoquer un président du
Directoire qui a obtenu l’appui de la Chambre, il s’ensuit que,
selon l'interprétation correcte du Statut de Memel, le droit,
pour le gouverneur, de révoquer le président du Directoire
n'est pas exclu.

 

 

 

28
319 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

La révocation du président du Directoire par le gouverneur
ne constituerait une mesure de protection légitime et appro-
priée des intérêts de l’État que lorsque les actes incriminés
sont des actes graves, susceptibles de porter atteinte aux
droits souverains de la Lithuanie et enfreignant les disposi-
tions du Statut de Memel, et lorsque d’autres moyens font
défaut.

La question de savoir si une situation existe qui exige une
mesure aussi extrême que la révocation du président du
Directoire, c’est là au premier chef une question qu'il appar-
tient au gouverneur d'apprécier. Mais sa décision ne serait pas
sans recours. Elle ne porterait pas préjudice au droit, pour
toute Puissance intéressée, de prendre les dispositions que
prévoit l’article 17 de la Convention de Paris.

Dans les limites indiquées ci-dessus, la Convention de Paris
de 1924 et ses annexes doivent être interprétées comme
conférant au gouverneur le droit de révoquer le président du
Directoire.

%

L'agent du Gouvernement lithuanien a fondé sa thèse, selon
laquelle le gouverneur avait le droit de révoquer le président
du Directoire, sur l’argument que le droit, pour le gouverneur,
de désigner le président du Directoire, en vertu de l’article 17
du Statut, implique le droit de révocation, et en outre sur
l'argument que l'intention du Statut était de conférer au
gouverneur le droit d’exercer une surveillance et un contrôle
constants sur l’activité des autorités de Memel, non seulement
pour veiller à ce qu’elles ne dépassent pas les limites assi-
gnées à leur compétence ou n’enfreignent pas les dispositions
du Statut, mais également afin d’assurer que les autorités de
Memel, lorsqu'elles agissent dans les limites de leur compétence,
s’acquittent comme il convient de leurs’ fonctions, le pouvoir
de révoquer découlant nécessairement de l'existence de ce
droit de surveillance et de contrôle. .

La Cour n’est pas disposée à accepter cette thèse.

Si le droit de nommer impliquait également le droit de
révoquer, il serait difficile de trouver dans les termes du Sta-
tut un motif satisfaisant pour donner au droit de révocation

29
320 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

une extension moins grande qu’au droit de nomination;
or, l'agent du Gouvernement lithuanien n’a pas soutenu que
le droit de révocation soit autre qu’un droit exceptionnel,
qui ne doit être exercé que dans des cas extrêmes.

L’argument invoqué à l'appui de ce droit de surveillance
et de contrôle allégué consistait presque entièrement en déduc-
tions empruntées aux constitutions en vigueur dans d’autres
pays, à la pratique constitutionnelle d’autres pays et à des
extraits d'ouvrages dont les auteurs ont étudié ces constitu-
tions. La Cour trouve, dans la Convention de Paris et ses
annexes, la base de sa conclusion selon laquelle le gouverneur
a le droit, dans certaines circonstances, de révoquer le prési-
dent du Directoire. Dans ces conditions, il n’est pas nécessaire
d'examiner dans quelle mesure les constitutions d’autres Etats
peuvent servir de guide dans l'interprétation du Statut de
Memel.

La Cour n’estime pas qu’un droit, pour le gouverneur, d’exer-
cer une surveillance et un contrôle sur les actes d’exécution
des autorités de Memel ait été établi au delà de celui qu’a
indiqué une partie précédente du présent arrêt, à savoir le
droit, pour le gouverneur, de surveiller les actes du pouvoir
exécutif à Memel, afin de s’assurer que ces actes ne dépassent
pas les limites de compétence des autorités locales telles qu’elles
ont été fixées par le Statut et n’aillent pas à l'encontre des
dispositions de l’article 6 de ce dernier ou des obligations
internationales de la Lithuanie.

Les conclusions des Parties, à l'égard du point n° 1, sont
en opposition directe. Selon la Lithuanie, le gouverneur a le
droit de révoquer le président du Directoire. Selon les Quatre
Puissances, il ne possède pas ce droit. Aucune de ,ces deux
thèses ne peut être acceptée d’une façon absolue par la Cour.
Celle-ci estime que, dans certaines circonstances, le gouverneur
a le droit de révoquer le président du Directoire.

30
32Y INTERPRETATION DU STATUT DU TERRITOIRE DE MEMEL

*
* *

Le deuxième point est ainsi conçu:

« dans le cas de laffirmative, si ce droit [de révoquer
le président du Directoire] n'existe que sous certaines
conditions ou dans certaines circonstances, et quelles sont
ces conditions ou circonstances ».

La Cour a déjà formulé le principe général devant régir
l'exercice du droit du gouverneur de révoquer le président du
Directoire de Memel. Le principe ainsi formulé suffit à indi-
quer les conditions et circonstances dans lesquelles ce droit
peut exister. La Cour ne saurait aller au dela, car ia solution
de la question de savoir si, oui ou non, l'on se trouve en
présence de ces conditions et circonstances dépendra toujours

x

des faits particuliers à un cas donné.

*
* *

Le troisiéme point est ainsi rédigé:

« dans le cas où le droit de révoquer le président du
Directoire serait reconnu, si la révocation. de celui-ci
entraîne la cessation des fonctions des autres membres
du Directoire ».

Cette question a été considérée par les deux Parties comme
d'importance un peu secondaire, et elle n’a pas été débattue
très complètement au cours des plaidoiries.

Le droit, pour le gouverneur, de révoquer le président du
Directoire n'existe que dans des circonstances exceptionnelles,
et, bien qu’il résulte du Statut, il n’est pas réglementé par lui.
Il s’ensuit que le Statut ne réglemente pas en détail les consé-
quences qui en résultent. Cellesci ne peuvent être déduites
que d’un examen des grandes lignes du régime que le Statut
entendait introduire à Memel.

L’autonomie que le Statut confère au Territoire de Memel
couvre un domaine si vaste que les pouvoirs de gouvernement
conférés au Directoire doivent entraîner l’accomplissement
constant d’actes de gouvernement. Le Territoire ne peut sans
inconvénient être laissé sans un gouvernement. La Cour
observe que ce fait a été reconnu par le gouverneur à l’époque

31
322 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

de la révocation de M. Bôttcher, car il prit immédiatement
des dispositions pour mettre une autre personne en mesure
d'exercer les pouvoirs du président, jusqu’à ce qu’une désigna-
tion définitive eût été effectuée. |

La révocation de M. Bôttcher intervint sous forme de la
révocation du décret par lequel le gouverneur avait nommé
M. Bôttcher président du Directoire. C’est vraisemblablement
cette forme qu’emploierait le gouverneur chaque fois qu'il
serait obligé de recourir à la mesure extrême que constitue la
révocation du président. C’est là une forme qui fait de l'acte
de révocation un acte visant la pérsonne même du président
et, par conséquent, en ce qui concerne le gouverneur, un acte
limité au président. Il n’entraine pas automatiquement la
cessation des fonctions des autres membres du Directoire.

La méthode suivie par le Statut pour la création d’un
Directoire — le gouverneur désignant le président et ce der-
nier nommant les autres membres — avait évidemment pour
objet d’assurer une unité d'opinion entre tous les membres
du Directoire, de manière à obtenir une collaboration harmo-
nieuse. Lorsque la désignation au poste de président sera
faite, le nouveau président sera fondé à exercer le droit à lui
conféré par l’article 17 de désigner les autres membres du
Directoire et, dès ces nominations, les titulaires précédents
abandonneront leurs fonctions.

La thèse du Gouvernement lithuanien au sujet du point
n° 3 est que la révocation du président, par le gouverneur,
implique la cessation des fonctions des autres membres du
Directoire, et que ceux-ci ne peuvent qu’expédier les affaires
courantes de leurs départements en vertu d’une autorisation
spéciale du gouverneur.

Pour les motifs indiqués plus haut, la Cour n'accepte pas
cette thèse.

La conclusion des Quatre Puissances sur ce point est que
la cessation du mandat du président du Directoire n’entraîne
pas ipso facto la cessation des fonctions des autres membres
du Directoire.

Les termes de leur conclusion sont plus larges que la ques-
tion posée à la Cour sous le point n° 3, cette question étant
limitée à l'effet de la révocation du président sur la situation
des autres membres du Directoire. On a fait valoir au cours

32
323 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

des débats oraux que, les Quatre Puissances ayant exprimé
l'opinion que le Statut ne conférait pas au gouverneur le
pouvoir de révoquer le président, la question ne pouvait pas
se présenter sous sa forme plus restreinte. La thèse des Quatre
Puissances a donc envisagé seulement l'éventualité qui leur
paraissait possible, à savoir l'effet, sur les autres membres
du Directoire, d’une vacance légalement survenue du poste
de président.

La Cour n’est pas convaincue que cet aspect plus large de
la question ait fait l’objet, entre les Parties, de divergences.
d'opinions suffisantes pour lui conférer juridiction en vertu
de l’article 17 de la convention. Elle juge préférable de limi-
ter son arrêt à la question qui à certainement provoqué une
divergence de vues et qui a été traitée dans les plaidoiries,
à savoir la situation qui se produit en cas de révocation du
président par le gouverneur. |

La Cour estime que la révocation du président du Direc-
toire par le gouverneur n’entraine pas, par elle-même, la
cessation des fonctions des autres membres du Directoire, les-
quels ne cessent d’étre en fonctions qu’au moment ot ils sont

remplacés.

*
* *

Le quatrième point est ainsi conçu:

« dans le cas où le droit de révoquer le président du
Directoire n’existerait que sous certaines conditions ou
dans certaines circonstances, si la révocation de M. Bôttcher
effectuée le 6 février 1932, est régulière dans les circon-
stances où elle s’est produite ».

\

La Cour étant arrivée à la conclusion que le droit de révo-
quer le président du Directoire existe dans certaines hypothèses,
la seule question dont le point n° 4 appelle l'examen est celle
de savoir si, vu les circonstances dans lesquelles M. Bôttcher
fut révoqué, le cas rentre dans ces hypothèses.

La Cour a déjà dit que le gouverneur n’est fondé à exer-
cer le droit de révoquer le président du Directoire qu’en cas
d'actes graves, contrevenant à la Convention du 8 mai 1924,
annexes comprises, et susceptibles de porter atteinte à la sou-
veraineté de la Lithuanie, et à défaut d’autres moyens. L’exis-
tence ou la non-existence d’une situation de cette nature est

33
324 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

une question qu’il appartient au gouverneur d'apprécier, mais
toujours sous réserve de la responsabilité du Gouvernement
lithuanien aux termes de l’article 17 de la convention.

La question que doit maintenant trancher la Cour est celle
de savoir si les actes de M. Bôttcher, examinés à la lumière
du principe énoncé ci-dessus, justifient sa révocation par le
gouverneur.

Les motifs sur lesquels se fondait le gouverneur sont énoncés
dans la lettre de révocation qu’il envoya le 6 février 1932 à
M. Bôttcher. Ces motifs sont les suivants: M. Bôttcher, à
l'insu du Gouvernement lithuanien, s’était rendu dans la capi-
tale d’un État étranger et y avait engagé des négociations
avec le gouvernement de cet État, au mépris des organes
officiels de l'État lithuanien, seuls autorisés à conduire de
telles négociations. Il n’est pas contesté que c’est à Berlin que
se rendit M. Bôttcher.

Les Quatre Puissances n’ont pas jugé nécessaire d’élaborer
et de soumettre à la Cour un exposé détaillé des faits relatifs
à ce voyage à Berlin ni à ce qui s’y passa. Elles ont jugé
suffisant de se fonder sur les procès-verbaux des séances du
Conseil de la Société des Nations, tenues à Genève les 13 et
20 février 1932, ainsi que sur le compte rendu du débat qui
eut lieu le 25 janvier au sein de la Chambre des Représen-
tants à Memel. L'agent du Gouvernement lithuanien, pour sa
part, a ajouté certains autres documents.

Les faits relatifs au voyage de M. Bôttcher à Berlin ont
été retracés dans la première partie du présent arrêt.

La position prise par M. Bôttcher lors de sa déclaration devant
la Chambre fut la suivante : il se serait rendu à Berlin à titre
privé, et non en sa qualité de président du Directoire; le
Directoire n'aurait pris aucune décision l’autorisant à faire ce
voyage en tant que membre du Directoire; en sa qualité de
président d’une association agricole d’achat et de membre du
comité directeur d’une coopérative laitière, il se serait senti
obligé de faire tout ce qui était en son pouvoir dans l'intérêt
de l’agriculture de Memel; dans les groupements dont il
faisait partie, on se serait entendu en général a reconnaitre
que la garantie d’un débouché sur Je marché allemand serait
le seul remède à la détresse présente ; les entretiens qu’il avait
eus à Berlin auraient été d’ordre purement économique, et

34
325 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

il n’y aurait pris part qu'à titre d'expert. En outre, quand ils
apprirent des autorités allemandes, lui et ses collègues, que des
négociations étaient déjà en cours avec le Gouvernement lithua-
nien au sujet de l'importation de certains produits agricoles,
ils auraient prié que l’on hâtât autant que possible ces négo-
ciations.

Il n’en est pas moins vrai que M. Bôttcher ne peut pas
ne pas avoir cherché à obtenir un avantage quelconque pour
lagriculture de Memel dans son ensemble et non pas seulement
pour les membres de quelque organisation agricole en particulier,
qu'il présidait ou avec laquelle il entretenait des relations; sans
quoi, l’imputation de ses dépenses au Trésor public de Memel
ne s’expliquerait pas. Il ne peut donc pas ne pas avoir cherché
a conclure un arrangement avec le Gouvernement allemand sans
consulter le Gouvernement lithuanien; sinon, il n’aurait pas
obtenu l’assistance active du consul général d’Allemagne pour
faciliter la suite du voyage, tout en laissant le Gouvernement
lithuanien dans Vignorance de son déplacement. On est donc
en droit de supposer qu'il s’efforçait d’obtenir, pour l’admission
en Allemagne. des produits agricoles de Memel, des conditions
plus favorables que celles dont bénéficierait toute la Lithuanie.

Les Quatre Puissances ne contestent pas que la conduite
des relations extérieures ne figure pas au nombre des matières
qui, selon l'article 5 du Statut, sont de la compétence des
autorités du Territoire de Memel. Les relations extérieures,
selon l’article 7, ressortissent à la compétence exclusive de
la République lithuanienne. Une tentative en vue d'obtenir
un arrangement visant l'admission des produits agricoles, grâce
à des négociations avec les départements compétents du
Gouvernement allemand, rentre dans le domaine des relations
extérieures ; par. conséquent, l’acte de M. Béttcher dépassait
la compétence des autorités de Memel et constituait dès lors
une infraction au Statut.

La nature de l'acte de M. Bôttcher ne doit pas être jugée
simplement par le contenu de l'arrangement qu’il s’efforcait
de conclure. Il est possible, en effet, que la situation écono-
mique à Memel soit telle qu’elle confère une grande importance,
pour la population du Territoire, à un effort en vue d’obtenir
un nouveau débouché pour les produits agricoles. Mais la

35
326 INTERPRETATION DU STATUT DU TERRITOIRE DE MEMEL

gravité de l'incident doit être appréciée par rapport aux réper-
cussions que pouvait exercer un arrangement tel que celui
qu'espérait réaliser M. Bôttcher.

Il est impossible de lire le procès-verbal des séances des
13 et 20 février 1932 du Conseil de la Société des Nations,
sans constater qu'à l’époque de l'incident Bôttcher les rela-
tions entre la Lithuanie et l'Allemagne étaient quelque peu
troublées. La correspondance diplomatique, échangée au mois de
janvier de cette année entre les deux Gouvernements, montre
qu'il existait diverses causes de friction. L’octroi subit au
Territoire de Memel de conditions meilleures que celles de
l’ensemble de la Lithuanie, pour Vadmission en Allemagne
des produits agricoles, pouvait fort bien faire empirer la situa-
tion à Memel et miner le sentiment de loyauté à l'égard
des autorités centrales. | |

Dans ces. conditions, l’acte de M. Bôttcher était un acte que
la Lithuanie était fondée à considérer comme grave et comme
susceptible de porter atteinte à ses droits souverains. C'était
donc, eu égard au fait que la Cour a déjà constaté qu’il s’agit
d’une infraction au Statut, un acte contre lequel la Lithuanie
avait le droit de se protéger. |

Il ne paraît pas qu’une mesure quelconque, laissant M. Bôtt-
cher en possession de ses fonctions de président du Directoire,
eût accordé au Gouvernement lithuanien une protection appro-
priée. C'était là un cas dans lequel le gouverneur était fondé
à révoquer le président. Si le gouverneur avait pris le parti
de traiter comme non avenus les actes de M. Bôttcher, cette
manière de procéder n’eût pas procuré une protection appro-
priée. Elle n'aurait fourni aucune garantie contre des tentatives
analogues de M. Bôttcher et de ses collègues, dans l'avenir,
en vue de s’immiscer dans un domaine qui n’est pas compris
dans les limites de lautonomie de Memel, telle qu’elle est
définie par le Statut, et qui est réservé à la compétence
exclusive du Gouvernement lithuanien.

On a fait valoir au nom des Quatre Puissances, dans la
présente affaire, que, si un gouverneur agit comme l’a fait
le gouverneur de Memel à l'égard de M. Béttcher et soumet
à la Chambre les circonstances accompagnant l'acte du prési-
dent du Directoire dont il se plaint, il est lié par la conclu-
sion à laquelle la Chambre arrive ; si cette Chambre renouvelle

36
327 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

sa confiance au président du Directoire, le gouverneur ne peut
aller plus loin.

L'objet que visait le gouverneur en soumettant à la Chambre,
dans sa lettre du 25 janvier, les circonstances de son différend
avec M. Bôttcher n'apparaît pas très clairement. Peut-être
a-t-il pensé que, la Chambre étant en mesure d’exercer son
contrôle sur le président du Directoire, un retrait par la
Chambre de sa confiance serait la solution la plus simple
de la difficulté et la meilleure méthode pour rétablir des
relations amicales.

La Cour est d’avis que, dans ce cas particulier, l’acte du

Z

gouverneur ne peut être interprété comme une renonciation
de sa part au droit de recourir à d’autres mesures s’il était
nécessaire.

Les Quatre Puissances n’ont pas présenté de conclusions
relativement au point n° 4, parce qu'à leur avis le gouver-
neur ne possède aucunement, en vertu du Statut de Memel,
le droit de révoquer le président du Directoire. La conclusion
du Gouvernement lithuanien est que la révocation de M. Bôütt-
cher était régulière.

La Cour décide que la révocation de M. Bôttcher, effectuée
le 6 février 1932, est régulière dans les circonstances où elle
s'est produite.

Points n°5 5 et 6. — Se fondant sur un passage du Mémoire
des Quatre Puissances, le second Contre-Mémoire du Gouverne-
ment lithuanien conclut que les points nos 5 et 6 sont « irre-
cevables », pour le motif que la thése des Quatre Puissances
ne ferait ressortir aucune divergence de vues sur un point de
droit ou de fait au sens de l’article 17 de la Convention
de Memel. Le passage dont il s’agit est concu dans le sens
suivant : La recommandation votée le 20 février par le Conseil
de la Société des Nations ouvrait la voie au retour à une
situation normale dans la vie politique du Territoire de Memel
par la création d’un Directoire jouissant de la confiance de
la Chambre; à une date postérieure à cette recommandation,
M. Béttcher remit sa démission, et les membres des partis

37
328 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

majoritaires informèrent le gouverneur qu’ils collaboreraient
à la constitution d’un nouveau Directoire ; on fait donc valoir
que le grief des quatre Puissances, au sujet de la désignation
du Directoire présidé par M. Simaïtis et de la dissolution de
la Chambre, est fondé, non pas sur une violation alléguée du
Statut de Memel, mais sur une critique de l’opportunité des
décisions politiques du gouverneur; à ce titre, ce grief ne
rentrerait pas dans les termes de l’article 17 de la convention.

Cette thèse de l'agent du Gouvernement lithuanien est, en
fait, une exception d’incompétence fondée sur le motif que
les points litigieux, selon les questions nos 5 et 6, dépassent
la compétence de la Cour.

Dans le cas présent, l'exception doit être rejetée.

La Cour est convaincue que l’agent du Gouvernement lithua-
nien s’est mépris quant à la nature des griefs des Quatre
Puissances à l'égard des points nes 5 et 6. Dans les deux cas,
les Quatre Puissances allèguent que l’acte du gouverneur n’était
pas conforme au Statut de Memel, et non pas seulement que le
gouverneur avait accompli un acte inopportun, bien que légitime
aux termes du Statut. On soutient que l'acte du gouverneur,
tant en matière de la désignation du Directoire Simaïtis que
de la dissolution de la Chambre, était un acte dont le Statut
de Memel obligeait le gouverneur à s'abstenir dans les cir-
constances particulières. Comme, dans chaque cas, on a fait
valoir au nom de la Lithuanie que l’acte du gouverneur était
conforme au Statut, il est clair qu’il y a une divergence de
vues entre les Parties, au sujet d’une question de droit ou de
fait visant le Statut de Memel et suffisante pour conférer
compétence à la Cour aux termes de l’article 17 de la conven-
tion, si la divergence d’opinions lui est soumise en bonne
et due forme.

Les points nes 5 et 6 doivent donc être examinés au fond.

Le point n° 5 est ainsi rédigé:

« si, dans les circonstances où elle s’est produite, la
constitution du Directoire présidé par M. Simaïtis est
régulière ».

38
329 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

La phrase « constitution du Directoire présidé par M. Simai-
tis », qui figure dans le texte de cette question, n’est pas
précise. Afin d'établir ce à quoi l’on doit estimer que la
question. se réfère, il faut décrire le processus par lequel un
Directoire entre en existence.

Selon l’article 17 du Statut, le gouverneur désigne le prési-
dent du Directoire, et c’est celui-ci qui nomme les autres
membres. Il y a donc deux stades. Le premier, seul, regarde
le gouverneur. Dès que la désignation du président est faite,
la responsabilité du gouverneur, pour ce qui est de la consti-
tution du Directoire, a pris fin. Le président est seul
responsable du choix des autres membres; il n’a pas à sou- —
mettre leurs noms au gouverneur ou à obtenir l'approbation
de ce dernier; leur désignation dépend en effet de la volonté
et de l’action du seul président. Si le gouverneur intervenait
dans la nomination de ces autres membres, en prétendant
dicter au président les noms des personnes que ce dernier est
appelé à désigner, il dépasserait les attributions que lui assigne
le Statut.

Une conséquence nécessaire du fait que le gouverneur ne
représente pas l’élément décisif dans le choix des membres
du Directoire autres que le Président, est que l’on ne peut,
dans une procédure engagée devant la Cour, rendre le Gouver-
nement lithuanien responsable des actes par lesquels le prési-
dent désigne les autres membres du Directoire. La juridiction
obligatoire de la Cour, que la Lithuanie a acceptée par
l’article 17 de la Convention de Memel, ne peut être considérée
comme allant au delà des actes dont la Lithuanie est elle-
même responsable.

Lorsque les Quatre Puissances demandent a la Cour, dans
la présente action intentée a la Lithuanie, de décider si la
constitution du Directoire Simaitis est réguliére, on doit consi-
dérer que la question se réfère à la désignation, par le
gouverneur, de M. Simaitis en qualité de président du Direc-
toire, cet acte étant, en matière de constitution du Direc-
toire, le seul dont la Lithuanie soit responsable ou sur lequel
la Cour puisse rendre une décision. La question ne saurait
être considérée comme visant également la désignation, par
le président, des autres membres du Directoire.

39
330 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

L'article 17 du Statut de Memel prévoit que le Directoire
se composera de citoyens du Territoire. C’est, pour faire partie
du Directoire, la seule qualité qu’exige expressément le Statut.
La question s’est posée de savoir si, peut-être, quelque autre
facteur ne devrait pas être pris en considération, afin d’assu-
rer la validité d’une désignation. On a soutenu, au nom des
Quatre Puissances, qu’un Directoire ne peut rester en fonctions
que s’il possède la confiance de la Chambre; par conséquent,
Fopinion de la Chambre constituerait un facteur dont le
gouverneur devrait tenir compte lorsqu'il procède à la dési-
gnation du président. Il en résulterait que, même si la qualité
de citoyen de Memel est la seule qui soit expressément exigée,
le choix du gouverneur ne serait pas complètement libre,
même parmi les citoyens de Memel.

On peut tenir pour assuré qu’un gouverneur prudent, en
procédant au choix de la personne qu’il décide de nommer
comme président du Directoire, n’oubliera pas la disposition
de l'article 17 du Statut, selon laquelle un Directoire doit
jouir de la confiance de la Chambre, et doit démissionner
si la Chambre lui refuse sa confiance. Il s’agit de savoir si
la nécessité de procéder ainsi constitue en droit une obli-
gation imposée au gouverneur et si, au cas où l’on pourrait
prouver qu’il a omis de ce faire, la désignation émanant
de lui serait irrégulière.

De l’avis de la Cour, la seule qualité requise, en droit, pour
faire partie du Directoire, est celle de citoyen du Territoire,
qu'énonce l'article 17. Le devoir du gouverneur, de limiter
son choix aux personnes auxquelles il peut raisonnablement
compter que la Chambre accordera sa confiance, n’est pas une
obligation juridique. C'est affaire de bon sens et conséquence
naturelle du désir qu’éprouverait tout gouverneur du Terri-
toire de faire tous ses efforts pour assurer le fonctionnement
sans heurt du régime institué par le Statut.

Le gouverneur n’est certainement pas tenu de s'assurer par
avance de l'approbation de la Chambre, au moyen de négo-
ciations avec les partis ou groupes de celle-ci. La confiance
sera exprimée par la Chambre, pour son compte et par son
vote, le moment venu, lorsque le Directoire se présentera devant

\

elle. Selon le Statut, le gouverneur procède à la désignation

40
331 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

sous sa propre responsabilité et, à un stade ultérieur, la
Chambre accorde ou refuse sa confiance.

Quelle serait la situation si le gouverneur désignait comme
président du Directoire un citoyen de Memel auquel il est
certain par avance que la Chambre n'accordera pas sa
confiance (par exemple si le gouverneur désignait une personne
faible d'esprit) ? C’est là une question dans laquelle la Cour
n'entre pas, parce qu'aucune considération de cet ordre ne se
présente dans l’affaire actuelle.

Après la démission donnée, le 23 février, par M. Bôttcher,
on ne peut douter que le poste de président du Directoire
ait été vacant et que ce fût le droit et le devoir du gou-
verneur de procéder a la désignation d’un nouveau président.
Les raisons qui l’amenèrent à désigner M. Simaitis, personna-
lité qui n’appartenait à aucun des partis politiques constitués
à Memel, ont été signalées a la Cour lors des débats oraux.
Ce sont des motifs que la Cour peut apprécier, mais non des
questions sur lesquelles il appartient à la Cour d’exprimer une
opinion. 1 est indubitable que M. Simaitis était une personne
qualifiée.

. Après sa nomination, M. Simaïtis, durant une quinzaine de
jours, poursuivit des négociations avec les chefs des partis de
la majorité, afin de constituer un Directoire qui leur fût
acceptable. Si ces négociations avaient été couronnées de
succès, la Chambre aurait vraisemblablement voté, le moment
venu, sa confiance au Directoire. Par conséquent, même si
lon pouvait considérer que le gouverneur avait, en droit,
Vobligation de désigner, comme président du Directoire, une
personnalité à laquelle il pouvait raisonnablement prévoir que
la Chambre accorderait sa confiance, cette obligation juridique
a été remplie dans le cas présent. |

On a suggéré, au cours des débats oraux, que le gouverneur
n'avait désigné M. Simaïtis qu’en vue d’obtenir une dissolution,
et qu'un tel acte du gouverneur ne saurait se concilier avec le
Statut. La suggestion selon laquelle M. Simaïtis aurait été
nommé dans cette intention n'est pas confirmée par les faits.
Si les négociations avec les partis de la majorité avaient
abouti, il n’y aurait pas eu de dissolution. Le seul argument
important énoncé à l'appui de cette suggestion est que, tant

41
332 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

à Kaunas qu'à Genève, M. Zaunius, ministre des Affaires
étrangères de Lithuanie, exprima, au cours de ses négociations
avec les représentants des Quatre Puissances, l’opinion que si
les chefs de la majorité refusaient de collaborer à la consti-
tution du Directoire, et si la Chambre refusait sa confiance au
seul Directoire qui pit être constitué, il faudrait recourir à la
dissolution. Ces remarques de M. Zaunius ne sont rien de plus
qu’une prévision de ce qui pourrait se produire à Memel;
elles ne sont pas incompatibles avec un désir sincère de voir
constituer un Directoire acceptable pour la Chambre et de
déployer tous les efforts possibles dans cette intention. A sup-
poser que des instructions, conçues dans le sens des obser-
vations de M. Zaunius, eussent été données au gouverneur,
elles n'auraient pas empêché celui-ci de désigner M. Simaitis,
dans l'espoir et dans l'intention que cette désignation condui-
rait à la constitution d’un Directoire qui obtiendrait la con-
fiance de la Chambre, et cela même si le gouverneur pensait
également qu'au cas où M. Simaitis échouerait, la dissolution :
était l'issue inévitable et permise par le Statut.

La conclusion du Gouvernement lithuanien, relativement
au point n° 5, est que la constitution du Directoire présidé
par M, Simaïtis est régulière dans les circonstances où elle a
été effectuée. Au cours des débats oraux, l’agent du Gouver-
nement lithuanien a légèrement modifié cette formule: il a
conclu qu’en nommant, le 27 février 1932, M. Simaïtis prési-
dent du Directoire, le gouverneur de Memel n’a enfreint
aucune disposition du Statut de Memel, et que, par conséquent,
cette nomination n’est entachée d'aucune irrégularité.

La conclusion des Quatre Puissances est que la constitution
du Directoire présidé par M. Simaïtis n’était pas régulière.

La Cour décide que l’acte par lequel le gouverneur désigna
M. Simaitis comme président du Directoire n’impliquait rien
de contraire au Statut, et que, dans les circonstances où elle
s'est produite, la constitution du Directoire présidé par
M. Simaïtis est donc régulière. |

42
333 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

*
% *

Le sixième point est ainsi rédigé :

« si la dissolution de la Chambre des Représentants qui
a été effectuée le 22 mars 1932 par le gouverneur du
Territoire de Memel alors que le Directoire présidé par
M. Simaïtis n'avait pas obtenu la confiance de la Chambre
des Représentants, est régulière ».

Le texte français de la question montre que le mot Diet,
qui figure dans le texte anglais, signifie « la Chambre des
Représentants », qui constitue, selon les articles 10 à 16 du
Statut, l'organe législatif du Territoire de Memel.

La dissolution de la Chambre est régie par l'alinéa 5 de
l'article 12 du Statut, qui dispose comme suit:

« La Chambre pourra être dissoute par le gouverneur,
d'accord avec le Directoire. Les élections pour la nouvelle
Chambre auront lieu dans un délai ne dépassant pas six
semaines à dater de la dissolution. »

L'objet de cette disposition est clair. Le gouverneur, aux
termes du Statut, n’a pas le droit de dissoudre la Chambre de
sa propre autorité. Il lui faut laccord du Directoire. Quelle
est la raison d’être de cette condition que constitue l'accord
du Directoire ? Si l’on se souvient de l'importance qu’attache
l’article 17 du Statut à ce que le Directoire possède la confiance
de la Chambre, on peut équitablement déduire que le motif
pour lequel la dissolution ne devait pas avoir lieu sans le
consentement du Directoire, était d’assurer à l'élément local
la possibilité de faire valoir son point de vue lors d'une
décision visant le point de savoir si la Chambre devrait
ou non être dissoute.

Il est indubitable qu’un Directoire entre juridiquement en
existence dès qu’il est constitué. A partir de ce moment, il a
le droit d'agir en qualité de Directoire et d’expédier les
affaires. Il n’est pas nécessaire qu'il attende l'expression de la
confiance de la Chambre. L'administration du Territoire doit
suivre son cours.

D’autre part, un Directoire qui n’a jamais obtenu la con-
fiance de la Chambre, peut ne rien représenter de plus que
la volonté et le point de vue individuels du gouverneur et de

43
334 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

la personne qu’il a nommée au poste de président du Directoire.
Rien ne garantit que leur point de vue représente en aucune
manière celui de l’élément local à Memel. Si un tel organisme
était compétent pour donner son accord à la dissolution de
la Chambre, en vertu de l’article 12, alinéa 5, la situation
serait très proche de celle qui consisterait à accorder au
gouverneur seul le pouvoir de dissoudre la Chambre. Or, ainsi
qu'il a été démontré ci-dessus, telle n’est évidemment pas
l'intention de l’article 12.

Les faits relatifs à la dissolution de la Chambre, dans le
cas présent, sont les suivants: Après que M. Simaitis eut
constitué son Directoire, il fit, le 22 mars 1932, sa déclaration
devant la Chambre, et présenta le Directoire à celle-ci afin
den obtenir un vote de confiance. Après avoir entendu des
discours prononcés par les chefs de quelques-uns des partis
représentés dans la Chambre, celle-ci passa au vote et refusa
sa confiance. Sur quoi M. Simaitis produisit le décret de
dissolution émanant du gouverneur et en donna lecture devant
la Chambre.

Si l'intention de l’article 12 est que la Chambre ne soit
pas dissoute par le gouverneur seul, sans l'accord d’un orga-
nisme pouvant être considéré comme représentant dans quelque
mesure l'élément local à Memel, on doit établir une certaine
distinction entre les pouvoirs du Directoire, selon qu’il avait
ou non obtenu déjà la confiance de Ja Chambre.

Des dissensions peuvent surgir entre la Chambre et un
Directoire dûment installé dans ses fonctions, qui a obtenu,
au début de son existence, la confiance de la Chambre. Des
situations de cette nature se présentent communément dans
tous les pays soumis au régime parlementaire. Il peut fort
bien se produire qu’en pareil cas le Directoire estime que la
politique qu'il désire suivre est la bonne et celle qui aura
Vagrément des électeurs de Memel. Le Directoire, en pareille
occurrence, doit, en vertu de l’article 12, avoir le droit de
donner son accord à la dissolution. Il ne désirera cette disso-
lution que parce qu’il s’attendra à ce que les électeurs confirment
sa décision. Un Directoire placé dans ces circonstances
satisferait aux conditions que, de l’avis de la Cour, l'intention
a dû être d'imposer, lorsque fut rédigé l’article 12 du Statut,

44
335 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

à savoir que le gouverneur ne peut dissoudre la Chambre
sans l’approbation d’un élément pouvant être considéré comme
exprimant les tendances et le point de vue locaux.

Le texte du Statut n'exclut pas cette distinction, au point
de vue du consentement à donner à la dissolution, entre,
d'une part, les pouvoirs d’un Directoire qui a, antérieurement,
obtenu la confiance de la Chambre et perd cette confiance à
la suite d’un vote ultérieur, et, d'autre part, ceux d’un Direc-
toire qui n’a jamais obtenu la confiance de la Chambre.
Cette distinction s'impose, pour donner effet à ce que la Cour
considère comme. ayant été l'intention du Statut.

Ce n'est pas le vote formel de confiance, obtenu durant les
premiers jours de son existence, qui justifie, dans le premier
cas, l'existence d’un pouvoir plus étendu; mais, dans ces
conditions, un Directoire peut à bon droit être considéré
comme représentant l'élément local, et, par suite, un Directoire
avec lequel la Chambre a effectivement collaboré pendant
quelque temps, même sans qu’un vote formel de confiance
ait jamais été donné, aurait également le droit de consentir à
la dissolution.

La Cour n’attache pas d'importance au fait que l'accord du
Directoire à la dissolution de la Chambre par le gouverneur ait
été donné avant que la Chambre eût émis le vote de défiance
qui provoquait la dissolution. Si le Directoire avait le droit de
consentir à la dissolution, il avait ce droit aussi bien avant

le vote qu’aprés.

La conclusion à laquelle est arrivée la Cour, et suivant laquelle
un Directoire qui n’a jamais possédé la confiance de la Chambre
n’a pas le droit de donner son accord pour dissoudre celle-ci,
trouve un appui additionnel dans d’autres considérations que
celles qui sont énoncées ci-dessus. L’article 12 du Statut de
Memel doit être examiné conjointement avec l'article 17. La
dernière phrase du deuxième alinéa de l'article 17 porte que
« Si, pour une raison quelconque, le gouverneur nomme un
président du Directoire lorsque la Chambre des Représentants
n’est pas en session, la Chambre devra être convoquée de
façon à pouvoir se réunir dans un délai de quatre semaines
après cette nomination, pour entendre la déclaration du Direc-
toire et lui voter sa confiance. » Il est absolument clair, selon

45
336 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

cette disposition, qu'un Directoire nouvellement constitué, qui
n’a pas bénéficié de la confiance de la Chambre, ne peut
procéder immédiatement à la dissolution de celle-ci, mais
qu'il doit au contraire la convoquer dans un certain délai.
Il serait déraisonnable de supposer, et en fait rien dans le
Statut de Memel n'autorise la Cour à supposer qu’un Direc-
toire qui ne possède pas la confiance de la Chambre puisse
procéder à la dissolution de cette dernière au cas où il serait
désigné durant une session, au lieu de l'être au cours des
vacances parlementaires.

Les conclusions des Parties, à l'égard du point n° 6, sont,
de la part de la Lithuanie, que la dissolution était régulière,
et, de la part des Quatre Puissances, qu'elle ne l'était pas.

La conclusion à laquelle arrive la Cour est que, selon la
bonne interprétation du Statut, le gouverneur ne peut
dissoudre la Chambre qu'avec le consentement d’un Directoire
ayant fonctionné comme tel, avec le consentement de la
Chambre. Dans le cas présent, le Directoire présidé par
M. Simaitis n'avait jamais fonctionné comme tel avec le
consentement de la Chambre. En conséquence, lorsque le gou-
verneur a procédé, le 22 mars, à la dissolution, il a émis le
décret avec le consentement d’un organisme qui n'avait pas
qualité pour donner le consentement exigé, en pareil cas,
par l'alinéa 5 de l’article 12-du Statut.

La réponse à la question qu’énonce le point n° 6 doit donc
être que la dissolution de la Chambre, effectuée le 22 mars,
n'était pas régulière,

La Cour croit utile d’ajouter que son rôle, dans la pré-
sente espèce, se borne à interpréter le Statut de Memel en
tant que traité. Elle est arrivée à la conclusion que, selon
l'interprétation correcte du Statut, le gouverneur n’aurait pas
dû procéder à certains actes qu’il a accomplis. Elle n’entend
pas dire par là que l’acte du gouverneur .prononçant la disso-
lution, même si cet acte est contraire au traité, ait été sans
conséquences juridiques dans le domaine interne. Cela reviendrait
à admettre que la dissolution ne doit pas être considérée comme
nulle, en ce sens que l’ancienne Chambre continuerait d'exister et
que la Chambre nouvellement élue n'aurait pas d'existence légale.

La Cour est convaincue que telle n’a pas été l'intention des
46
337 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

Quatre Puissances lorsqu'elles ont posé à la Cour la question
du point n° 6. La Cour déduit des mots par lesquels l’agent
de l’une des Quatre Puissances a terminé son exposé, que
l'intention de celles-ci a été seulement d'obtenir une inter-
prétation du Statut qui puisse à l'avenir servir de guide.

PAR CES MOTIFS,

La Cour,
statuant par dix voix contre cinq,
décide :

1) que le gouverneur du Territoire de Memel a le droit,
comme mesure de protection des intérêts de l’État, de révoquer
le président du Directoire en présence d’actes graves contre-
venant a la Convention de Paris du 8 mai 1924, annexes
comprises, susceptibles de porter atteinte à la souveraineté de
la Lithuanie et à défaut d’autres moyens;

2) que la révocation du président dudit Directoire n’entraine
pas, par elle-même, la cessation des fonctions des autres
membres du Directoire ;

3) que, dans les circonstances où elle s’est produite, la
révocation de M. Bôttcher comme président du Directoire,
effectuée le 6 février 1932, est régulière ;

4) de rejeter l'exception soulevée par le Gouvernement
lithuanien relativement aux points concernant la régularité
de la constitution du Directoire présidé par M. Simaitis
et la régularité de la dissolution, le 22 mars 1932, de la Chambre
des Représentants du Territoire de Memel ;

5) que, dans les circonstances où elle s’est produite, la consti-
tution du Directoire présidé par M. Simaitis est réguliére ;

6) que la dissolution de la Chambre des Représentants du
Territoire de Memel, qui a été effectuée le 22 mars 1932 par
le gouverneur dudit Territoire, alors que le Directoire présidé
par M. Simaitis n’avait pas obtenu la confiance de la Chambre,
nest pas réguliére.

47
338 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le onze août mil neuf cent
trente-deux, en six exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respec-
tivement aux agents du Gouvernement de Sa Majesté britan-
nique dans le Royaume-Uni de Grande-Bretagne et d'Irlande
du Nord, du Gouvernement de la République française, du
Gouvernement de Sa Majesté le roi d'Italie, du Gouvernement
de Sa Majesté l’empereur du Japon et du Gouvernement de
la République de Lithuanie.

Le Président en fonctions de la Cour:
(Signé) J. G. GUERRERO.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJOLD.

MM. de Bustamante, Altamira, Schücking et le jonkheer
van Eysinga, juges, tout en se ralliant aux points 4 et 6 du
dispositif avec les motifs y afférents — sauf que le jonkheer
van Eysinga ne peut accepter le dernier alinéa précédant le
dispositif —, déclarent ne pas pouvoir se rallier à l'arrêt
rendu par la Cour, et, se prévalant du droit que leur confère
- l’article 57 du Statut, formulent ainsi qu'il suit leur opinion
dissidente sur le premier point.

M. Anzilotti, juge, déclarant ne pas pouvoir se rallier à
l'arrêt rendu par la Cour et se prévalant du droit que lui
confère l’article 57 du Statut, joint à l'arrêt l’exposé suivant
de son opinion dissidente.

M. Urrutia, juge, déclare que, pour les points x et 3 de
l'arrêt, il ne peut se rallier ni aux motifs ni au dispositif.
A son avis, la faculté pour le gouverneur de révoquer le

48
339 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

président du Directoire quand celui-ci possède la confiance de
la Chambre des Représentants, ne peut être aucunement
déduite de la Convention du 8 mai 1924 ou du Statut y
annexé ; au contraire, une telle faculté serait en opposition
avec le texte et l'esprit de ces actes internationaux. Il ne
croit pas non plus que cette faculté puisse être déduite de
considérations d'ordre général fondées sur les droits de souve-
raineté de la Lithuanie, étant donné que le Statut a d’une
part établi les conditions auxquelles est soumis l’exercice de
ces droits dans le Territoire de Memel, et d’autre part a
fixé, avec une clarté et une précision parfaites, tant les limites
de l'autonomie dudit Territoire dans l'unité de la République
de Lithuanie que celles de la souveraineté de la Lithuanie
dans le Territoire autonome.

M. Rémer’is, juge ad hoc, tout en se ralliant aux points
x à 5 (y compris) du dispositif et aux parties y afférentes de
Vexposé des motifs, déclare ne pas pouvoir se rallier à l'exposé
des motifs et au dispositif de l'arrêt de la Cour sur le point 6
de la requête ; en effet, dans son opinion, le Statut n’établit
aucune différence entre le Directoire qui a déjà joui de la
confiance de la Chambre et le Directoire régulièrement consti-
tué qui n’en a pas joui; dès lors, cette distinction étant
arbitraire, il n’y a pas lieu de dénier à un Directoire quel-
conque régulièrement constitué le pouvoir prévu à lalinéa 5
de l’article 12 du Statut (accord pour la dissolution de la
Chambre en vue d’une consultation par le suffrage universel).

(Paraphé) G.

J. G
(Paraphé) À. H.

49
